Citation Nr: 1317636	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  02-13 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for internal injuries, to include a digestive disorder. 

2.  Entitlement to a rating in excess of 20 percent for the residuals of a pelvic fracture with left sacroiliac joint dysfunction. 

3.  Entitlement to a rating in excess of 50 percent from December 8, 2004, to the present for posttraumatic stress disorder (PTSD).

(The issue of an effective date earlier than March 29, 2005, for the award of a 20 percent rating for the residuals of a pelvic fracture with left sacroiliac joint dysfunction will be addressed in a separate decision.) 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2002 and May 2003 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for an increased rating for the service-connected fractured pelvis, and his claim for service connection for internal injuries secondary to the service-connected fractured pelvis.  A subsequent rating decision awarded a higher rating of 20 percent for the Veteran's fractured pelvis, effective March 29, 2005.  As that award did not represent a total grant of the benefits sought on appeal, the issue remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In a March 2007 decision, the Board, in pertinent part, denied an increased rating for the service-connected fractured pelvis, denied an effective date earlier than March 29, 2005 for the 20 percent rating for the fractured pelvis, and also denied service connection for internal injuries secondary to the service-connected fractured pelvis.  The Veteran appealed these decisions to the United States Court of Appeals for Veterans Claims (Court).  In a January 2010 memorandum decision, the Court vacated the Board's March 2007 decision as to whether a rating in excess of 20 percent is warranted for the fractured pelvis, as well as whether the effective date for the 20 percent evaluation is warranted prior to March 29, 2005.  The Court also vacated the claim for service connection for internal injuries to include digestive disorder.  These claims were remanded to the Board for additional action.  The Board notes that the effective date claim, having a representative other than the one representing the Veteran for the claims in the case caption above, is decided in a separate decision.  

In January 2011, the Board remanded the issues of entitlement to a rating in excess of 20 percent for residuals of a pelvic fracture and service connection for internal injuries , to include digestive disorder, for action in accordance with the Court's remand.  

As to the Veteran's PTSD claim, an August 2002 rating decision granted service connection for PTSD and assigned a 30 percent initial rating.  The Veteran filed a timely notice of disagreement as to the evaluation assigned, and following issuance of the statement of the case (SOC) in December 2002, a timely substantive appeal was filed.  In a May 2005 rating decision, the RO granted a 50 percent rating for PTSD, effective December 8, 2004.  In its January 2010 memorandum decision, the Court affirmed the Board's denial of an increased rating prior to December 8, 2004 (erroneously noted as December 1, 2004 in the Court's decision), but noted that the Board failed to address the rating since December 8, 2004.  

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  The documents in such file included VA treatment records that may be relevant to the issues on appeal.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

As a final preliminary matter, the Veteran testified at a hearing before a Veterans Law Judge at the RO in November 2006.  A transcript of the hearing is of record.  The Veterans Law Judge that conducted the hearing is no longer employed by the Board.  The Board recognizes that the law requires the Veterans Law Judge who conducts a hearing to participate in any decision made on the appeal.  38 U.S.C.A. § 7107 (c) (West 2002); 38 C.F.R. § 20.707 (2012).  The Veteran was notified that the Veterans Law Judge that conducted his hearing is no longer employed by the Board by way of a December 2012 letter.  He was offered the opportunity to have a new hearing and was notified that if he did not respond within 30 days, the Board would assume that he does not desire an additional hearing and would proceed with adjudication of the issues.  The Veteran has not responded to this letter.  Thus, the Board will move on to deciding the claim based upon the evidence of record without additional hearing testimony.

The issue of entitlement to a rating in excess of 20 percent for the residuals of a pelvic fracture with left sacroiliac joint dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Irritable bowel syndrome and gastroesophageal reflux disease (GERD) were not shown in service or for many years thereafter, and the most probative evidence indicates these disabilities are not related to service. 

2.  During his February 2004 RO hearing, the Veteran indicated he would be satisfied with the assignment of a 50 percent rating for his PTSD; such evaluation was assigned in  May 2005 rating decision effective December 2004 and the Veteran was advised that this constituted a grant of the benefit sought on appeal.  The Veteran thereafter filed a notice of disagreement with the effective date of the 50 percent rating; he did not express disagreement with the assignment of the 50 percent rating.


CONCLUSIONS OF LAW

1.  The criteria for service connection for internal injuries, to include a digestive disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  No case or controversy exists concerning an appeal for an evaluation in excess of 50 percent for PTSD from December 8, 2004.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 19.26(d). 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Higher Rating for PTSD from December 8, 2004

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In this case, an August 2002 rating decision granted service connection for PTSD and assigned a 30 percent initial rating effective November 5, 2001.  

During a February 2004 hearing, the Veteran stated that he believed his disability warranted a 50 percent rating and indicated he would be satisfied with that rating. 

In a May 2005 rating decision, the RO granted a 50 percent rating for PTSD, effective December 8, 2004.  In the rating decision, the RO noted that this constituted a total grant of benefits sought on appeal as he had requested a 50 percent rating.  In June 2005, the Veteran filed a notice of disagreement with the May 2005 rating decision, specifically disagreeing with the effective date for assigned for the 50 percent rating.  However, the Veteran did not express disagreement with the 50 percent evaluation or suggest that an even higher rating was warranted.

The subsequent November 2005 statement of the case denied the issue of an earlier effective date for the 50 percent rating for PTSD, as did the March 2007 Board decision.  The original appeal as to an increased initial rating for PTSD was closed by the RO. 

In its January 2010 memorandum decision, the Court affirmed the Board's denial of an effective date prior to December 8, 2004 for the 50 rating for PTSD (erroneously noted as December 1, 2004 in the Court's decision), but noted that the Board failed to address the issue of a higher rating for PTSD since December 8, 2004.  The Court acknowledged that a 50 percent rating had been assigned by the May 2005 rating decision, but noted that a veteran is presumed to be seeking the highest evaluation possible.  See AB v. Brown, 6 Vet. App. 35 (1993).  However, the Board notes 
that the Veteran's representative before the Court, who raised the issue in her brief to the Court, neglected to mention the Veteran's February 2004 hearing testimony indicating he would be satisfied with a 50 percent rating.  

In the present case, the appellant specifically identified that he was seeking a 50 percent rating for PTSD and indicated the assignment of such rating would satisfy his appeal.  This evaluation was assigned by the May 2005 rating decision effective in December 2004 and he was advised that this constituted a full grant of the benefits he sought.  Although he quickly disagreed with the effective date assigned for that 50 percent rating, he did not express disagreement with the 50 percent evaluation the RO assigned.  

As the Veteran expressed that a 50 percent rating would satisfy his appeal and he did not disagree with the 50 evaluation assigned beginning December 2004, there remains no case or controversy concerning his appeal for an increased initial rating from December 8, 2004.  As noted above, his appeal concerning the effective date for the 50 percent evaluation has been finally adjudicated by the Board and affirmed by the Court.  Accordingly, there is no issue concerning the evaluation assigned to PTSD presently on appeal, and the issue is dismissed.  See 38 C.F.R. § 19.26(d) (an appeal may be "resolved by a grant of the benefit(s) sought on appeal"); Cf. Hamilton, 4 Vet. App. at 544 ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative"); see also AB v. Brown  6 Vet. App. 35, 39 (1993) ("The Court does not here hold that a claimant may never limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law.").   

II. Service Connection for Internal Injuries/Digestive Disorder

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. 
§ 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in letters dated in November 2002, April 2003, May 2005, and March 2006 the Veteran was provided notice regarding what information and evidence is needed to substantiate his service connection claim.  He was also notified as to what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2006 letter also advised the Veteran of how effective dates are assigned, and the type of evidence which impacts that determination.  The Veteran's claim was last readjudicated in June 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, VA treatment records, VA examination reports, and the Veteran's RO and Board hearing transcripts.  

The Board also notes that actions requested in the prior remand with respect to the claim being decided have been undertaken.  Indeed, VA medical records were obtained and added to the electronic claims file, and VA medical examination was conducted.  Accordingly, the Board finds that the remand directives have been substantially complied with, and that a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the claimant and asked specific questions directed at identifying whether the Veteran met the criteria for service connection.  Additionally, the Veteran volunteered his treatment history and symptoms since service.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include during his appeal to the Court, nor has he identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by providing evidence and argument and presenting for his scheduled VA examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Law and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.   Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a peptic ulcer becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

In this case, the Veteran contends that he has residual disabilities, including a digestive disorder, as a result of internal injuries sustained during active service when he was run over by a helicopter in June 1967 and suffered a pelvic fracture.  

Service treatment records show the Veteran sustained a fracture of the pelvis in June 1967 when he was run over by a helicopter.  It was noted that there was no hematuria and that a urinary catheter was introduced prior to evacuation.  Hospital reports show that laboratory studies were all within normal limits; however, a stool examination revealed endomaeba histolytica trophae (protozoan parasites).  Following urology consultation the urinary catheter was removed and after treatment subsequent testing revealed no ova or parasites in stool.  Subsequent records are negative for complaint, treatment, or diagnosis of any residual internal injuries.  A September 1969 separation examination revealed a normal clinical evaluation of the abdomen and viscera. 

Moreover, prior to the in-service helicopter accident, a May 1967 service treatment record reports a diagnosis of acute gastroenteritis, with a history of nausea, abdominal cramps, and diarrhea.  Physical examination was essentially normal; he was treated symptomatically with medication, diet, and bed rest, and discharged to full duty.  

Following service, a January 1971 VA medical examination included evaluation of the digestive system.  No abnormal findings were reported.  It was not until his June 2002 statement, which raised this claim, that internal injuries were alleged, and not until his April 2003 notice of disagreement that he reported that his claim was related to injury to his digestive system.

The Veteran testified in November 2002 that he experienced stomach cramps as a result of his injuries.  In February 2004, he stated that he experienced bowel movements immediately after eating.  At the time of his April 2004 RO hearing, the Veteran reported that he cannot hold food and that he has problems with gas build up.  He reported that over the years, as he gets older, it becomes worse.  The Veteran also confirmed at that time that he had self-treated over the years for these symptoms, and had not received private or VA medical treatment.  Again in November 2006, the Veteran reported that his digestive system did not function normally. 

VA orthopedic examination in August 2002 noted questionable abdominal pain with no report of objective findings.  A December 2004 general surgery examination found it was unlikely the Veteran developed any problems associated with his stomach or colon while he was in service.  He reported no symptoms other than well controlled bowel movements after every meal and lower abdominal gas and bloating, which the examiner noted was indicative of irritable bowel syndrome.  The examiner also noted that there was no evidence indicating his irritable bowel syndrome began during service and that his symptoms of bowel movements after each meal with gas and bloating did not begin in service. 

At his November 2006 Board hearing, the Veteran reported that his digestive system did not function normally after the helicopter incident in service.  He reported that what he could eat changed and how long he could hold food changed after the incident.  He confirmed that there was no in-service surgery related to his internal organs after the accident, and that he was hospitalized, then assigned to a casualty company, and then sent back into duty.  He reported that he did receive VA treatment in 1969 after service, but that it was not for stomach problems or any issues related to his digestive tract.

As there is no indication that the August 2002 or December 2004 examiner took into account the Veteran's in-service diagnosis of acute gastroenteritis, another VA examination was ordered by way of the Board's 2011 remand.  

In May 2011, the Veteran underwent VA intestine, and esophagus and hiatal hernia examinations.   The Veteran reported that he experiences sharp suprapubic intestinal pain several times a month, lasting several minutes, with relief following bowel movements.  The examiner again confirmed the appropriate diagnosis as irritable bowel syndrome.  The examiner also noted that the Veteran reported that in the past he had heartburn and bubbling in his stomach after meals, but that this had resolved two years prior.  The Veteran was unaware of when these symptoms started.  The examiner assessed this as gastroesophageal reflux (GERD) without symptoms in two years.  As to etiology, the examiner recognized that the Veteran was treated for entamoeba histolytica during his hospitalization for the pelvic injury in 1967, but that the records indicate that the condition was cured prior to his separation from service, and that there were no further gastrointestinal symptoms noted in the service records.  Moreover, there was no noted injury to the intestinal tract itself due to the in-service incident.  

As to the post service issues experienced by the Veteran, the examiner noted that GERD involves reflux of the stomach contents into the lower esophagus and that it is not related to the lower abdominal region.  Due to its very nature, the examiner opined that the Veteran's GERD, which had an undetermined initial onset and is now resolved, is less likely than not related to or aggravated by his active military service.  Moreover, the examiner opined that the Veteran's irritable bowel syndrome is also less likely as not caused or aggravated by active service.  The examiner noted that irritable bowel syndrome is characterized by chronic abdominal pain and variable changes in bowel habits without any organic cause.  The Veteran had no such symptoms in service.  Thus, the examiner found no causal connection between this diagnosis and service.  As for the in-service episode of gastroenteritis, the examiner reported this to be a self limited disease without any documentation in service of persistence or recurrence, thus, is unrelated to any other later digestive disorder.

The Board notes the examiner's opinion was provided after review of the claims file and examination of the Veteran.  The opinion also included an adequate rationale for the conclusions reached.  Moreover, the examiner's opinion is supported by the fact that the Veteran did not mention any digestive problems on the VA general medical examination in 1971 and did not seek treatment or report symptoms for many years after service.  Accordingly, the Board assigns great probative weight to this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no probative opinion linking his current digestive disorder to his complaints in service or the helicopter accident/pelvic fracture in service.  Likewise, there is no competent opinion indicating he suffered from internal injuries during service as a result of his helicopter accident. 

To the extent that the Veteran himself believes that his current irritable bowel syndrome or other digestive disorder is connected to the in-service helicopter accident or service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Accordingly, his opinion as to the diagnosis or etiology of a digestive disorder is not competent medical evidence, as such questions require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the medical evidence demonstrates that the Veteran's current irritable bowel syndrome, as well as the GERD he experienced in the past, are less likely than not related to the in-service helicopter accident, or to the parasite or gastroenteritis in service.  The Board finds the medical evidence to be of greater probative value than the Veteran's lay contentions.  

As a final matter, the Board notes that the Veteran's claim has been one for direct service connection-that is, he has alleged that his internal injuries to include a digestive disorder arose in service as a direct result of the helicopter accident with resulting pelvic fracture.  He has not alleged that his current service connected residuals of his pelvic fracture have caused or aggravated his current digestive disorder.  See 38 C.F.R. § 3.310.  Moreover, there is no competent evidence even suggesting that his current residuals of pelvic fracture with left sacroiliac joint dysfunction and arthritis of the hips are in any way related to his current digestive disorder.  Accordingly, no further action concerning a claim based on secondary service connection, to include a VA opinion, is necessary.  See 38 C.F.R. § 3.159(c)(4) (a medical opinion is necessary if the information and evidence of record do not contain sufficient competent medical evidence to decide the claim, but indicates that the claimed disability or symptoms may be associated with a service-connected disability); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004).

For the reasons set forth above, the Board finds the preponderance of the evidence is against the claim for service connection for internal injuries, to include a digestive disorder.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER


The appeal for an evaluation in excess of 50 percent for PTSD from December 8, 2004 is dismissed.

Service connection for internal injuries, to include a digestive disorder, is denied. 



REMAND

In January 2011, the Board remanded the issue as to whether an increased rating is warranted for the Veteran's residuals of a pelvic fracture with left sacroiliac dysfunction for a new VA examination.  The VA examiner was to assess the current severity of the Veteran's pelvic disability.  The Board observes that the Veteran's sacroiliac dysfunction is currently rated under Diagnostic Code 5236, which involves sacroiliac injury and weakness and is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  In other words, the rating at issue is related to the impact of the pelvic fracture on the movement of the Veteran's low back.  The record clearly shows that the Veteran's hips also experience arthritis; however, right and left hip arthritis are separately service connected and these ratings are not a part of this appeal.  

Nonetheless, following the Board's remand, the Veteran was afforded a VA examination in May 2011, which essentially assessed the current severity of the Veteran's hip disorder only, as it pertains to range of motion, but made no findings as to the spine.  While the purpose of the remand was largely to determine the Veteran's functional limitations due to his pelvic disability, which was described in the May 2011 report, the report completely failed to assess the current range of motion of the lumbar spine.  Because the General Rating Formula for Disease and Injuries of the Spine assesses disability based upon range of motion, these findings are essential in this case.  The most recent measurement of range of motion of the Veteran's spine is found in the March 2005 examination report, which was more than eight years ago.  While the Board sincerely regrets the additional delay, a remand is required in order to afford the Veteran a VA spine examination to assess the current severity of the Veteran's spine motion, so that these factors can be analyzed with functional impairment, in order to determine the most appropriate rating for his pelvic fracture residuals.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The most recent clinical records associated with the Veteran's claims files are found in the electronic claims file, which includes records from the South Texas Healthcare System (HCS), as well as the South Bexar Outpatient Clinic (OPC) dated through January 2012.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the name and addresses for all medical care providers, both VA and private, who have provided treatment to for his pelvic fracture with left sacroiliac dysfunction throughout the course of this appeal period.  After securing the necessary release(s), the RO/AMC should also request any identified private records.  If any requested records are not available, the Veteran and his representative should be notified of such.
 
Additionally, the RO/AMC should obtain all relevant, nonduplicative VA treatment records from the South Texas HCS and South Bexar OPC or any other VA facility related to treatment of the Veteran's low back since January 2012.  

2.  Afford the Veteran a VA spine examination to determine the current severity of his sacroiliac joint dysfunction as it impacts his lumbar spine.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  The examiner is asked to report all relevant findings, to include range of motion and the degree at which pain begins, as well as any associated neurologic findings, functional loss, weakness, fatigability, and frequency and duration of incapacitating episodes associated with impairment related to the pelvic fracture with sacroiliac dysfunction.  A rationale for any opinions expressed should be provided.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


